The majority opinion is not in harmony with other opinions of this court enunciating and reiterating the rule respecting the procedural portions of the workmen's compensation act, with which the claimant complied. State ex rel. Winningham v. Olinger,190 Wn. 697, 70 P.2d 317, is not in *Page 372 
point. An examination of the record in that case and in the case at bar will establish that fact. In my view the unsoundness of the majority opinion is so obvious that extended argument to sustain the position of the claimant would serve no useful purpose.
The writ should be granted.